DETAILED ACTION
This communication is responsive to Application No. #17/324305 filed on May 19, 2021. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Regarding claim 12, for clarity, remove the extra period (“.”) at the end of the claim limitation.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, the limitation “a peak throughput provided by each LET cell” should read, “a peak throughput provided by each LTE cell” (emphases added).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the claim recites the limitation, "receive system information comprising information on an NR band list supported in the ENDC through the transceiver” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  " receive system information comprising information on an NR band list supported in the ENDC through the communication interface” (emphasis added).

Regarding claims 12-20, claims 12-20 each depend on independent claim 11, and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et.al. (US Patent Application Publication, 20210266801, hereinafter, “Shah”).
Regarding claim 1, Shah teaches:
A method performed by a user equipment (UE) in a wireless communication system supporting Evolved Universal Mobile Telecommunications System Terrestrial Radio Access Network (E-UTRAN) New Radio (NR)-Dual Connectivity (ENDC) (Shah: a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC.  ¶ [0105]), the method comprising: 
receiving system information comprising information on an NR band list supported in the ENDC (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI [upperLayerIndication] parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC ... In some embodiments, a UE, such as UE 106, may receive an indication from a network (e.g., base station 102) regarding whether the NR deployment is a Frequency Range 1 (FR1) (e.g., sub 6 GHz frequency bands, including 410 MHz to 7125 MHz) or Frequency Range 2 (FR2) (e.g., frequency bands from 24.25 GHz to 52.6 GHz) ULI [i.e., NR band list] deployment via a SIB2. In such embodiments, the UE may enhance cell selection and/or re-selection (e.g., when camping criterion match) based on the SIB2 ULI (NR FR1 vs NR FR2). In some embodiments, it may be advantageous (and/or beneficial) for the UE to operate in LTE+NR FR1.  Fig. 2 and ¶ [0105, 0116]); 
identifying, based on the system information, NR bands supported at LTE frequencies of Long Term Evolution (LTE) bands (Shah: within a list of prioritized cells which support EN-DC, a UE may use existing mechanisms to choose the cell to camp on (e.g. strongest cell based on channel/signal measurements) ... a UE, such as UE 106 may maintain a list/database (e.g., a table and/or look-up table) of all LTE bands, different PLMNs available and belonging to a home PLMN, as well as their corresponding EN-DC support.  ¶ [0107-0108]) in a most recently used (MRU) LTE frequency list of the UE (Shah: In some embodiments, such a list/database (e.g., an EN-DC_db) may be updated such that the last 10 camped on cells/bands/PLMNs may be contained within the database [i.e., most recently used bands/frequencies].  ¶ [0108]); 
prioritizing the LTE frequencies in the MRU LTE frequency list, based on the supported NR bands and an ENDC capability of the UE (Shah: a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC.  ¶ [0105]); and
performing a cell selection based on the prioritized LTE frequencies in the MRU LTE frequency list (Shah: within a list of prioritized cells which support EN-DC, a UE may use existing mechanisms to choose the cell to camp on (e.g. strongest cell based on channel/signal measurements).  ¶ [0107]).

Regarding claim 3, Shah discloses on the features with respect to claim 1 as outlined above.
Shah further teaches:  
wherein the ENDC capability of the UE indicates at least one NR band supported by the UE for each of the LTE bands supported by the UE (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI [upperLayerIndication] parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC ...  Fig. 2 and ¶ [0105]), and
wherein the LTE frequencies in the MRU LTE frequency list are prioritized based on whether the supported NR bands matches the ENDC capability of the UE (Shah: a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC, e.g., if/when the cell is within tolerance threshold (e.g., “x” dB) of the cell with a highest reference signal received power (RSRP) and/or a highest signal to noise ratio (SNR) as measured by the UE.  ¶ [0105]).

Regarding claim 4, Shah discloses on the features with respect to claim 1 as outlined above.
Shah further teaches:  
initiating an LTE full band scan for preconfigured LTE bands based on the UE not being able to camp on any of the LTE frequencies in the MRU LTE frequency list (Shah: in a circle border scenario, a high priority PLMN (HP-PLMN) scan of a different carrier circle may be performed if one of the circles supports EN-DC and the current registered one does not support EN-DC [implies UE cannot camp on].  ¶ [0103]); 
identifying, with respect to a first LTE cell scanned during the LTE full scan, NR support provided at an LTE frequency of an associated LTE band supported by the first LTE cell (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC, e.g., if/when the cell [first LTE cell] is within tolerance threshold (e.g., “x” dB) of the cell with a highest reference signal received power (RSRP) and/or a highest signal to noise ratio (SNR) as measured by the UE.  ¶ [0105]); and
selecting the first LTE cell supporting the LTE frequency of the associated LTE band, if it is determined that the NR support provided at the LTE frequency of the associated LTE band matches the ENDC capability of the UE (Shah: a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC ... within a list of prioritized cells which support EN-DC, a UE may use existing mechanisms to choose the cell to camp on (e.g. strongest cell based on channel/signal measurements).  ¶ [0105, 0107]).

Regarding claim 5, Shah discloses on the features with respect to claim 4 as outlined above.
Shah further teaches:  
further comprising selecting a second LTE cell supporting an LTE frequency of an associated LTE band through the LTE full band scan if it is determined that the NR support provided at the LTE frequency of the associated LTE band, supported by the first LTE cell, does not match the ENDC capability of the UE (Shah: in a circle border scenario, a high priority PLMN (HP-PLMN) scan of a different carrier circle may be performed if one of the circles supports EN-DC and the current registered one does not support EN-DC [first LTE cell does not support EN-DC].  ¶ [0103]),
wherein a priority of the second LTE cell is lower than a priority of the first LTE cell (Shah: a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC [i.e., cell supporting EN-DC is prioritized over a cell not supporting EN-DC].  ¶ [0105]).

Regarding claim 6, Shah discloses on the features with respect to claim 5 as outlined above.
Shah further teaches:  
wherein priorities of LTE cells, supporting LTE frequencies of associated bands with the NR support, are determined based on at least one of: 
a peak throughput provided by each LTE cell (Shah: the UE may prioritize such LTE cells over other LTE cells that do not have any NR cells in its coverage circle (e.g., also based on SIB2s received from those LTE cells). Further, in some embodiments, the UE may report event A3 for such a prioritized LTE cell if it the prioritized LTE cell is within a minimum threshold of a cell with a highest RSRP and/or SNR as measured by the UE.  ¶ [0109]) supporting an NR band in combination with an associated LTE band (Shah: the UE may enhance cell selection and/or re-selection (e.g., when camping criterion match) based on the SIB2 ULI (NR FR1 vs NR FR2). In some embodiments, it may be advantageous (and/or beneficial) for the UE to operate in LTE+NR FR1. For example, in cases (instances) in which thermal conditions (e.g., possibility of UE overheating and/or possibility of the UE being required to reduce performance to avoid overheating) may be a concern, operating in LTE+NR FR1 may provide better (thermal) performance for the UE.  ¶ [0116]).

Regarding claim 7, Shah discloses on the features with respect to claim 1 as outlined above.
Shah further teaches:  
detecting neighbouring LTE cells supporting LTE frequencies of associated LTE bands and satisfying predefined cell reselection criteria (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC, e.g., if/when the cell is within tolerance threshold (e.g., “x” dB) of the cell with a highest reference signal received power (RSRP) and/or a highest signal to noise ratio (SNR) as measured by the UE.  ¶ [0105]); 
identifying NR support provided by each of the detected LTE frequencies of the associated LTE bands, based on system information received from the neighbouring LTE cells (Shah: whenever a UE camps on a cell which has broadcast an UpperLayerInd information element (IE), the UE may store this information in a database, such as an ACQ DB/APACS DB and may use the same information when it prepares the list of candidate cells during an SLS procedure (user frequency scan).  ¶ [0106]); 
creating a candidate priority list comprising the neighbouring LTE cells, wherein the neighbouring LTE cells in the candidate priority list are prioritized for cell reselection based on NR support by the neighbouring LTE cells and the ENDC capability of the UE (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC.  ¶ [0105]); and
performing the cell reselection among the neighbouring LTE cells based on the prioritized candidate priority list (Shah: within a list of prioritized cells which support EN-DC, a UE may use existing mechanisms to choose the cell to camp on (e.g. strongest cell based on channel/signal measurements).  ¶ [0107]).

Regarding claim 8, Shah discloses on the features with respect to claim 7 as outlined above.
Shah further teaches:  
wherein the performing the cell reselection comprises reselecting a first LTE cell among the neighbouring LTE cells (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC.  ¶ [0105]), the reselected first LTE cell being an LTE cell that is not inferior to the best LTE cell by a predefined threshold (Shah: if/when the cell is within tolerance threshold (e.g., “x” dB) of the cell with a highest reference signal received power (RSRP) and/or a highest signal to noise ratio (SNR) as measured by the UE.  ¶ [0105]).

Regarding claim 9, Shah discloses on the features with respect to claim 8 as outlined above.
Shah further teaches:  
wherein the predefined threshold is a value of a quality of service (QoS) parameter, and
wherein the QoS parameter comprises one of a signal strength (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC, e.g., if/when the cell is within tolerance threshold (e.g., “x” dB) of the cell with a highest reference signal received power (RSRP) and/or a highest signal to noise ratio (SNR) as measured by the UE.  ¶ [0105]).

Regarding claim 10, Shah discloses on the features with respect to claim 7 as outlined above.
Shah further teaches:  
wherein the neighbouring LTE cells in the candidate priority list are prioritized based on at least one of: 
a peak throughput provided by each [LTE] cell (Shah: the UE may prioritize such LTE cells over other LTE cells that do not have any NR cells in its coverage circle (e.g., also based on SIB2s received from those LTE cells). Further, in some embodiments, the UE may report event A3 for such a prioritized LTE cell if it the prioritized LTE cell is within a minimum threshold of a cell with a highest RSRP and/or SNR as measured by the UE.  ¶ [0109]) supporting an NR band in combination with an associated LTE band (Shah: the UE may enhance cell selection and/or re-selection (e.g., when camping criterion match) based on the SIB2 ULI (NR FR1 vs NR FR2). In some embodiments, it may be advantageous (and/or beneficial) for the UE to operate in LTE+NR FR1. For example, in cases (instances) in which thermal conditions (e.g., possibility of UE overheating and/or possibility of the UE being required to reduce performance to avoid overheating) may be a concern, operating in LTE+NR FR1 may provide better (thermal) performance for the UE.  ¶ [0116]).

Regarding claim 11, Shah teaches:
A user equipment (UE) in a wireless communication system supporting Evolved Universal Mobile Telecommunications System Terrestrial Radio Access Network (E-UTRAN) New Radio (NR)-Dual Connectivity (ENDC) (Shah: a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC.  ¶ [0105]), the UE comprising: 
a communication interface (Shah: cellular communication circuitry 330.  Fig. 3 and ¶ [0062]); and 
a processor configured to (Shah: processor(s) 302.  Fig. 3 and ¶ [0068]): 
receive system information comprising information on an NR band list supported in the ENDC through the transceiver (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI [upperLayerIndication] parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC ... In some embodiments, a UE, such as UE 106, may receive an indication from a network (e.g., base station 102) regarding whether the NR deployment is a Frequency Range 1 (FR1) (e.g., sub 6 GHz frequency bands, including 410 MHz to 7125 MHz) or Frequency Range 2 (FR2) (e.g., frequency bands from 24.25 GHz to 52.6 GHz) ULI [i.e., NR band list] deployment via a SIB2. In such embodiments, the UE may enhance cell selection and/or re-selection (e.g., when camping criterion match) based on the SIB2 ULI (NR FR1 vs NR FR2). In some embodiments, it may be advantageous (and/or beneficial) for the UE to operate in LTE+NR FR1.  Fig. 2 and ¶ [0105, 0116]),
identify, based on the system information, NR bands supported at LTE frequencies of Long Term Evolution (LTE) bands (Shah: within a list of prioritized cells which support EN-DC, a UE may use existing mechanisms to choose the cell to camp on (e.g. strongest cell based on channel/signal measurements) ... a UE, such as UE 106 may maintain a list/database (e.g., a table and/or look-up table) of all LTE bands, different PLMNs available and belonging to a home PLMN, as well as their corresponding EN-DC support.  ¶ [0107-0108]) in a most recently used (MRU) LTE frequency list of the UE (Shah: In some embodiments, such a list/database (e.g., an EN-DC_db) may be updated such that the last 10 camped on cells/bands/PLMNs may be contained within the database [i.e., most recently used bands/frequencies].  ¶ [0108]),
prioritize the LTE frequencies in the MRU LTE frequency list, based on the supported NR bands and an ENDC capability of the UE (Shah: a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC.  ¶ [0105]), and
perform a cell selection based on the prioritized LTE frequencies in the MRU LTE frequency list (Shah: within a list of prioritized cells which support EN-DC, a UE may use existing mechanisms to choose the cell to camp on (e.g. strongest cell based on channel/signal measurements).  ¶ [0107]).

Regarding claim 13, Shah discloses on the features with respect to claim 11 as outlined above.
Shah further teaches:  
wherein the ENDC capability of the UE indicates at least one NR band supported by the UE for each of the LTE bands supported by the UE (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI [upperLayerIndication] parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC ...  Fig. 2 and ¶ [0105]), and
wherein the LTE frequencies in the MRU LTE frequency list are prioritized based on whether the supported NR bands matches the ENDC capability of the UE (Shah: a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC, e.g., if/when the cell is within tolerance threshold (e.g., “x” dB) of the cell with a highest reference signal received power (RSRP) and/or a highest signal to noise ratio (SNR) as measured by the UE.  ¶ [0105]).

Regarding claim 14, Shah discloses on the features with respect to claim 11 as outlined above.
Shah further teaches:  
initiate an LTE full band scan for preconfigured LTE bands based on the UE not able being to camp on any of the LTE frequencies in the MRU LTE frequency list (Shah: in a circle border scenario, a high priority PLMN (HP-PLMN) scan of a different carrier circle may be performed if one of the circles supports EN-DC and the current registered one does not support EN-DC [implies UE cannot camp on].  ¶ [0103]),
identify, with respect to a first LTE cell scanned during the LTE full scan, NR support provided at an LTE frequency of an associated LTE band supported by the first LTE cell (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC, e.g., if/when the cell [first LTE cell] is within tolerance threshold (e.g., “x” dB) of the cell with a highest reference signal received power (RSRP) and/or a highest signal to noise ratio (SNR) as measured by the UE.  ¶ [0105]), and
select the first LTE cell supporting the LTE frequency of the associated LTE band, if it is determined that the NR support provided at the LTE frequency of the associated LTE band matches the ENDC capability of the UE (Shah: a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC ... within a list of prioritized cells which support EN-DC, a UE may use existing mechanisms to choose the cell to camp on (e.g. strongest cell based on channel/signal measurements).  ¶ [0105, 0107]).

Regarding claim 15, Shah discloses on the features with respect to claim 14 as outlined above.
Shah further teaches:  
wherein the processor is further configured to select a second LTE cell supporting an LTE frequency of an associated LTE band through the LTE full band scan if it is determined that the NR support provided at the LTE frequency of the associated LTE band, supported by the first LTE cell, does not match the ENDC capability of the UE (Shah: in a circle border scenario, a high priority PLMN (HP-PLMN) scan of a different carrier circle may be performed if one of the circles supports EN-DC and the current registered one does not support EN-DC [first LTE cell does not support EN-DC].  ¶ [0103]), wherein a priority of the second LTE cell is lower than a priority of the first LTE cell (Shah: a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC [i.e., cell supporting EN-DC is prioritized over a cell not supporting EN-DC].  ¶ [0105]).

Regarding claim 16, Shah discloses on the features with respect to claim 15 as outlined above.
Shah further teaches:  
wherein priorities of LTE cells, supporting LTE frequencies of associated bands with the NR support, are determined based on at least one of: 
a peak throughput provided by each LTE cell (Shah: the UE may prioritize such LTE cells over other LTE cells that do not have any NR cells in its coverage circle (e.g., also based on SIB2s received from those LTE cells). Further, in some embodiments, the UE may report event A3 for such a prioritized LTE cell if it the prioritized LTE cell is within a minimum threshold of a cell with a highest RSRP and/or SNR as measured by the UE.  ¶ [0109]) supporting an NR band in combination with an associated LTE band (Shah: the UE may enhance cell selection and/or re-selection (e.g., when camping criterion match) based on the SIB2 ULI (NR FR1 vs NR FR2). In some embodiments, it may be advantageous (and/or beneficial) for the UE to operate in LTE+NR FR1. For example, in cases (instances) in which thermal conditions (e.g., possibility of UE overheating and/or possibility of the UE being required to reduce performance to avoid overheating) may be a concern, operating in LTE+NR FR1 may provide better (thermal) performance for the UE.  ¶ [0116]).

Regarding claim 17, Shah discloses on the features with respect to claim 11 as outlined above.
Shah further teaches:  
detect neighbouring LTE cells supporting LTE frequencies of associated LTE bands and satisfying predefined cell reselection criteria (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC, e.g., if/when the cell is within tolerance threshold (e.g., “x” dB) of the cell with a highest reference signal received power (RSRP) and/or a highest signal to noise ratio (SNR) as measured by the UE.  ¶ [0105]),
identify NR support provided by each of the detected LTE frequencies of the associated LTE bands, based on system information received from the neighbouring LTE cells (Shah: whenever a UE camps on a cell which has broadcast an UpperLayerInd information element (IE), the UE may store this information in a database, such as an ACQ DB/APACS DB and may use the same information when it prepares the list of candidate cells during an SLS procedure (user frequency scan).  ¶ [0106]),
create a candidate priority list comprising the neighbouring LTE cells, wherein the neighbouring LTE cells in the candidate priority list are prioritized for cell reselection based on the NR support by the neighbouring LTE cells and the ENDC capability of the UE (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC.  ¶ [0105]), and
perform the cell reselection among the neighbouring LTE cells based on the prioritized candidate priority list (Shah: within a list of prioritized cells which support EN-DC, a UE may use existing mechanisms to choose the cell to camp on (e.g. strongest cell based on channel/signal measurements).  ¶ [0107]).

Regarding claim 18, Shah discloses on the features with respect to claim 17 as outlined above.
Shah further teaches:  
wherein the processor is configured to reselect a first LTE cell among the neighbouring LTE cells (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC.  ¶ [0105]), the reselected first LTE cell being an LTE cell that is not inferior to the best LTE cell by a predefined threshold (Shah: if/when the cell is within tolerance threshold (e.g., “x” dB) of the cell with a highest reference signal received power (RSRP) and/or a highest signal to noise ratio (SNR) as measured by the UE.  ¶ [0105]).

Regarding claim 19, Shah discloses on the features with respect to claim 18 as outlined above.
Shah further teaches:  
wherein the predefined threshold is a value of a quality of service (QoS) parameter, and
wherein the QoS parameter comprises one of a signal strength (Shah: if/when multiple cells are found during a cell selection procedure and if only some of those cells supports EN-DC (e.g., as indicated by a ULI parameter included in SIB2), then a UE may attempt to prioritize cell selection procedure on the cells which indicate the support of EN-DC, e.g., if/when the cell is within tolerance threshold (e.g., “x” dB) of the cell with a highest reference signal received power (RSRP) and/or a highest signal to noise ratio (SNR) as measured by the UE.  ¶ [0105]).

Regarding claim 20, Shah discloses on the features with respect to claim 17 as outlined above.
Shah further teaches:  
wherein the neighbouring LTE cells in the candidate priority list are prioritized based on at least one of: 
a peak throughput provided by each LTE cell (Shah: the UE may prioritize such LTE cells over other LTE cells that do not have any NR cells in its coverage circle (e.g., also based on SIB2s received from those LTE cells). Further, in some embodiments, the UE may report event A3 for such a prioritized LTE cell if it the prioritized LTE cell is within a minimum threshold of a cell with a highest RSRP and/or SNR as measured by the UE.  ¶ [0109]) supporting an NR band in combination with an associated LTE band (Shah: the UE may enhance cell selection and/or re-selection (e.g., when camping criterion match) based on the SIB2 ULI (NR FR1 vs NR FR2). In some embodiments, it may be advantageous (and/or beneficial) for the UE to operate in LTE+NR FR1. For example, in cases (instances) in which thermal conditions (e.g., possibility of UE overheating and/or possibility of the UE being required to reduce performance to avoid overheating) may be a concern, operating in LTE+NR FR1 may provide better (thermal) performance for the UE.  ¶ [0116]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of “Huawei, et.al., EN-DC bandlist for 5G indicator, 3GPP TSG RAN WG2 Meeting 109bis-e, R2-2003420”, hereinafter, “NPL-1”, also in Applicant’s IDS).
Regarding claim 2, Shah discloses on the features with respect to claim 1 as outlined above.
Shah does not explicitly teach:
wherein the information on the NR band list indicates at least one NR band supported at each of the LTE frequencies of the LTE bands. 
However, in the same field of endeavor, NPL-1 teaches:
wherein the information on the NR band list indicates at least one NR band supported at each of the LTE frequencies of the LTE bands (NPL-1: introduce a EN-DC bandlist which is common for all PLMN, and for each PLMN a bitstring is introduced to indicate NR bands for a PLMN by pointing to the bands in the common EN-DC bandlist ... if the new ENDC-bandlist exists, the new UEs shall check whether they support at least one of the NR bands in the bandlist ...  ¶ [Proposal 1, Option 1, Sect 2.1, 2.2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah to include the features as taught by NPL-1 above in order to provide compatibility with legacy networks. (NPL-1, ¶ [Sect 2.2]).

Regarding claim 12, Shah discloses on the features with respect to claim 11 as outlined above.
Shah does not explicitly teach:
wherein the information on the NR band list indicates at least one NR band supported at each of the LTE frequencies of the LTE bands. 
However, in the same field of endeavor, NPL-1 teaches:
wherein the information on the NR band list indicates at least one NR band supported at each of the LTE frequencies of the LTE bands (NPL-1: introduce a EN-DC bandlist which is common for all PLMN, and for each PLMN a bitstring is introduced to indicate NR bands for a PLMN by pointing to the bands in the common EN-DC bandlist ... if the new ENDC-bandlist exists, the new UEs shall check whether they support at least one of the NR bands in the bandlist ...  ¶ [Proposal 1, Option 1, Sect 2.1, 2.2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah to include the features as taught by NPL-1 above in order to provide compatibility with legacy networks. (NPL-1, ¶ [Sect 2.2]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416